Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-21, and 26-30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (U.S. Patent 5,275,594).

Regarding claim 20, Baker et al. disclose a method of treating material comprising:
by a pulsed laser, generating light energy comprising a plurality of pulses (see abstract, col. 3:37-41, and col. 3:67 – col. 6) to treat the material;
receiving a portion of the light energy with a detector (“photodetector” or “detector” 34, see col. 5:51-56 and figure 2) responsive to the light energy (see figure 3); and
selectively coupling a plurality of integrators to the detector, the plurality of integrators including a first integrator (“integrator 62,” see col. 7:34-67 and figures 2-3) and a second integrator (“integrator 64,” see col. 7:34-67 and figures 2-3), wherein the detector is coupled to the first integrator for a first pulse of the light energy and coupled to the second integrator for a second pulse of the light energy.

Regarding claim 21, Baker et al. disclose the claimed invention including switching circuitry (“timing generator” 66, see col. 7:34-67 and figures 2-3).

Regarding claims 26-28, Baker et al. disclose the claimed see figure 3.

Regarding claim 29, Baker et al. disclose the claimed see col. 5:57-65 and col. 7:4-18.

Regarding claim 30, Baker et al. disclose the claimed see figures 2-3.


Allowable Subject Matter

Claims 22-25 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant’s arguments with respect to claims 20-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Due to the new grounds of rejection, this action is made non-final.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON F ROANE/Primary Examiner, Art Unit 3792